Title: Joel Barlow to Thomas Jefferson, 15 January 1810
From: Barlow, Joel
To: Jefferson, Thomas


          
            
              Dear Sir
              Kalorama—Washington 
                     15 Jan 1810
            
            
		  I have but just now recd your letter of 31 ult. & am Sorry to inform you that I have not a dynamometre & never had. 
		  
		  What led you I imagin to suppose I had was your showing me yours at the Same time we were speaking of the Briquet pneumatique which I said I had recieved from France about that time. I spoke too of the Dynamometre as a thing I was
			 acquainted with, but it was only from having seen it in Paris. I know not where you will find one in this country, and I should think Sooner and cheaper than to import a new one you might Set your smith to make one in the fashion of the spring
			 steelyard, with a strong steel worm Spring terminating in a rod with notches & a clicker to stop its flying back. Then graduate it by weights.—as each notch however would take up too much space on the rod
			 to attain accuracy (especially when you come to high weight & great tention) it might be best to have your rod four square & have a row of notches on each corner, to alternate among the
			 four,
			 so as to get four stops for each successive notch on any one side. But you are much more familiar with these operations than I am, & may doubtless see difficulties in this that I do not. They
			 have long been in the habit of 
                  moving heavy measuring powers that move heavy bodies in England, but whether it is by spring steelyards or pulies beams & weights I know not. I am not much of a farmer, & plow but little. 
		  but some I do, & shall be very thankful for one of your plows whenever it shall be convenient to spare me one.
             
		  
		  
		  I wish now I could give you a better account of my progress in the history than I can. I am however making Some progress, & should be glad to recieve Such of your documents as may be ready some time in the spring, relative to the early part of the administration under the federal govt.
            
		  
		  
		  There is a Dr 
                  Mason a clergyman of N york writing the life of Hamilton. He
			 has been here & applied to Mr Madison for documents
                  
                  
                  
                  
                  
                  
                   who has I believe in part declined supplying him. Mr Madison can however better inform you what past between them than I can. one part of Mason’s object seems to be to prove that Hamilton was a republican & not a monarchist as is generally supposed.—I am habitually more occupied about my improvements 
                  & dayly concerns out of doors than I ought to be, not having found a man that I can rely upon at all for that business.
			 I am thinking of Thomas Main the gardner. I have lately bo’t about 20 acres of land chiefly in my rear, but 2 acres in my front & left, to give me more space towards my neighbor & to straighten my road from my present outter gate to the city highway. On that high way & on my northern limit is now to be my outter gate, where I am building a gardeners gardener’s house. I can give Main this house, & land enough for his own establishment, larger & a better Soil than that he now has, & he can take the whole care of my garden & place. It
			 might be profitable 
                     to him & convenient for me. I have not yet made the arrangement with him & am not certain of it. Should you know of any circumstance that ought to be an objection to it arising from his
			 character or morals I would thank you to mention it. I know him but little. You know him better.
            I dont know whether I shall commit an indiscretion by mentioning to you a subject, which if not remedied, must injure Mr Madison very gravely & the nation still more. 
                  Gallatin & Smith cannot agree, and the consequence is that Gallatin goes out. You
			 may be informed of it already, but least you should not be, I feel it my duty to say to you, what I cannot say to Mr Madison & perhaps nobody will, that knowing Gallatin to be driven out by Smith will infallibly divide the republicans. Nine tenths of them are grieved, indignantly grieved, at the idea, & if it is reallized they will be almost enraged. I need not speak to you of the comparative merits of the two men. but I can state the
			 estimation in which they are held by a very great majority of Congress. They have the utmost confidence in Gallatin, & they all speake of Smith with perfect contempt, both as to his morality & his talents.—They resent the low intrigue by which he got himself into his present place,—and as they suppose the president must know it
			 at least by this time, they seem to feel it an insult to the nation that Smith should be suffered to carry his projects any farther.
			 They say he aims at nothing less that 
                  than the presidency at the next election.—Excuse me my dear Sir for mentioning these things to you. I should not do it if it was the voice only of a few. But it is the undisguised conversation of three fourths of congress, & of all Mr Madisons best friends—
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
            
            I thank you for your kind invitation to pay you another visit,—in your letter of October which ought to have been sooner answered.—Mrs Barlows health Seems to be considerably improving for the last 6 months, & I hope the day will come when she may accompany me on So agreeable a tour.
            Mr Granger is seriously ill, & I am much afraid his constitution is breaking down.—He has moved his family here, & he had bo’t a handsome tract of land on my hill, where he was beginning to
			 build a house.
                  
               
                  
               
            
              with the greatest possible respect & attachment—
              yr obt Sert
              Joel Barlow
            
          
          
            Be So kind as to present us affectionately to Mrs & Mr Randolph.—
          
        